     Case 3:20-cv-02393-DMS-KSC Document 23 Filed 03/22/21 PageID.541 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10    JEUL SLADE,                                  Case No.: 20-cv-02393-DMS-KSC
11                                    Plaintiff,
                                                   ORDER RE: ORAL ARGUMENT
12    v.
13    EMPIRE TODAY, LLC; and DOES
      1through 50, inclusive,
14
                                   Defendants.
15
16
17         Defendant Empire Today, LLC’s motion to stay proceedings and discovery is
18   currently scheduled for hearing on March 26, 2021. The Court finds this matter suitable
19   for decision without oral argument pursuant to Civil Local Rule 7.1(d)(1). Accordingly,
20   the March 26, 2021 hearing is vacated.
21         IT IS SO ORDERED.
22   Dated: March 22, 2021
23                                             _____________________________
24                                             Hon. Dana M. Sabraw
25                                             United States Chief District Judge

26
27
28


                                                                            20-cv-02393-DMS-KSC
